Citation Nr: 0911872	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-29 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased rating for service-connected 
bilateral high frequency sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from January 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Phoenix, Arizona.  

A review of the Veteran's substantive appeal, received in 
September 2006, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
March 2008, the RO sent the Veteran notice that a hearing was 
scheduled on April 11, 2008.  The Veteran failed to appear 
for his scheduled hearing, and there is no record that a 
request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tinnitus is not related to his service.  

2.  The Veteran has no more than level I hearing in his left 
ear, and no more than level II hearing in his right ear.  



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The criteria for a compensable evaluation for service-
connected bilateral high frequency sensorineural hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for 
tinnitus.  During his hearing, held in June 2007, he 
testified that during service in the Navy he worked with 
diesel engines aboard ship, with constant exposure for about 
11/2 years.  He asserted that his tinnitus is related to his 
inservice noise exposure.  He testified that his tinnitus 
took several forms, and that it had been constant for about 
35 to 40 years (indicating that it began after service).  The 
Veteran's representative asserted that the Veteran's tinnitus 
may have started even more than 35 to 40 years ago, but that 
he did not recognize it as tinnitus at that time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.
 
The Veteran's service treatment reports do not show 
complaints of, or treatment for, tinnitus.  The Veteran's 
separation examination report, dated in May 1946, shows that 
his ears were noted not to have any diseases or defects.  

The Veteran's discharge notes that he was a motor machinist's 
mate, that he had completed training with diesel engines, and 
that he served aboard several ships.  

As for the post-service medical evidence, it consists of VA 
reports, dated between 2005 and 2006.  A VA audiological 
examination report, dated in September 2005, shows that the 
Veteran reported an inservice history  of noise exposure 
while working in an engine room, and while stationed under a 
forward gun emplacement.  He reported over 35 years of post-
service noise exposure as a dental technician.  He reported a 
history of constant, severe tinnitus for 35 to 40 years.  The 
diagnosis noted that the Veteran had been discharged about 59 
years before, and that it is not likely that his tinnitus was 
incurred in the service, providing evidence against this 
claim.  

A January 2006 VA progress note shows that the Veteran 
reported a history of constant bilateral tinnitus.  

In this case, the Veteran was clearly exposed to loud noise 
during service more than 50 years ago.  This is not in 
dispute.  However, service medical records do not show 
complaints of, or treatment for, tinnitus.  The earliest 
medical evidence of tinnitus is dated in 2005.  This is 
approximately 59 years after separation from service; there 
is no record of treatment for tinnitus symptoms prior to this 
time.  This lengthy period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history in 
determining if service- connection is warranted, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

In addition, there is no competent evidence to show that the 
Veteran's tinnitus is related to his service.  In fact, the 
medical evidence in the form of the VA examination cited 
above provides evidence against such a finding, outweighing 
the Veteran's statements.   

Finally, the Veteran has not asserted that his tinnitus was 
either caused or aggravated by his service-connected 
bilateral hearing loss, nor is there any competent evidence 
to show that the Veteran's tinnitus was caused or aggravated 
by his bilateral hearing loss, which is currently his only 
service-connected disability.  See 38 C.F.R. § §§ 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that tinnitus 
is related to service.  When the Veteran's service treatment 
reports are considered in conjunction with the post-service 
medical record (which indicates that the Veteran did not 
receive any relevant treatment during service, and which does 
not contain competent and probative evidence to show or 
indicate that the Veteran's tinnitus was caused or aggravated 
by service), the Board finds that the medical evidence 
outweighs the Veteran's contention that he has tinnitus that 
is related to his service.  

The Veteran asserts that he is entitled to a compensable 
evaluation for his bilateral high frequency sensorineural 
hearing loss.  During his hearing, held in June 2007, he 
reported that he had difficultly hearing, particularly when 
other background noise was present.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

A VA audio examination report, dated in December 2005, shows 
that despite the complete lack of post-service medical 
evidence for almost 60 years (i.e., between 1946 and 2005), 
and despite the fact that the Veteran's C-file was not 
available for review, the examiner stated that the Veteran's 
hearing loss was related to his service.  

In December 2005, the RO granted service connection for 
bilateral high frequency sensorineural hearing loss, 
evaluated as noncompensable.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).

In December 2005, the Veteran filed his claim (although this 
claim was received the same month as the RO's grant of 
service connection for hearing loss, it was not styled as a 
notice of disagreement, nor did it meet the criteria for a 
notice of disagreement, see 38 C.F.R. § 20.201 (2008)).  In 
April 2006, the RO denied the claim.  The Veteran has 
appealed.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The claims file includes a December 2005 VA progress note 
which states that the Veteran required hearing aids.  A 
January 2006 VA progress note states that he has mild to 
severe sensorineural bilateral hearing loss, and indicates 
that he was fitted with hearing aids.  

A VA audio examination report, dated in December 2005, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
45
60
65
LEFT
N/A
25
45
60
70

These results show an average decibel loss of 49 in the right 
ear and 50 in the left ear.  Speech recognition ability was 
92 percent, bilaterally.  

A VA audio examination report, dated in January 2006, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
45
60
65
LEFT
N/A
25
45
60
65

These results show an average decibel loss of 49, 
bilaterally.  Speech recognition ability was 92 percent, 
bilaterally.  

Based on the foregoing, the Board finds that a compensable 
rating for hearing loss is not warranted.  The 2005 and 2006 
test results show that the Veteran's hearing in the left ear 
is consistent with no more than level I hearing, and that the 
hearing in the Veteran's right ear is consistent with no more 
than level II hearing.  See 38 C.F.R. § 4.85.  As such, a 
compensable rating is not warranted.  Id., Tables VI and VII.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  

In reaching this decision, the Board emphasizes that service-
connected hearing impairment disability ratings are derived 
by a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In deciding the Veteran's claim, the Board has considered the 
determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  As noted above, the Board does not 
find evidence that the Veteran's bilateral hearing loss 
evaluation should be increased for any separate period based 
on the facts found during the whole appeal period.  The 
evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during 
any time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the Veteran 
had a worsening of his bilateral hearing loss disability such 
that a compensable rating is warranted.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

With regard to the claim for a compensable rating for hearing 
loss, the VCAA notice did not discuss the criteria for a 
compensable rating, thus, the VCAA duty to notify has not 
been satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
46.  Specifically, a review of the appellant's 
representative's submission, received in March 2009, shows 
that it was filed subsequent to the August 2006 Statement of 
the Case, which listed the relevant criteria for an increased 
(compensable) rating.  This submission discussed the issue of 
entitlement to a compensable rating for hearing loss.  In 
addition, the Board has reviewed the transcript of the 
appellant's June 2007 hearing, in which the Veteran's hearing 
loss symptoms were discussed at length.  These actions by the 
Veteran and his representative indicate actual knowledge of 
the right to submit additional evidence and of the 
availability of additional process.  As both actual knowledge 
of the Veteran's procedural rights, and the evidence 
necessary to substantiate the claim, have been demonstrated 
and he, or those acting on his behalf, have had a meaningful 
opportunity to participate in the development of his claim, 
the Board finds that no prejudice to the Veteran will result 
from proceeding with adjudication without additional notice 
or process.  

Furthermore, it appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims file.  The RO has 
obtained the Veteran's VA medical records, and the Veteran 
has been afforded an examination.  In this regard, although a 
statement from the National Personnel Records Center (NPRC), 
received in September 2005, essentially indicates that the 
Veteran's service treatment reports are not available, and 
may have been destroyed in the 1973 fire, the Veteran's 
service treatment reports are, in fact, associated with his 
claims file.  With regard to the claim for service 
connection, an etiological opinion has been obtained.  The 
appellant and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Finally, in a statement, received in April 2006, the Veteran 
indicated that he had no further evidence to submit, and 
requested that the claim be adjudicated by the Board.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


